       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                      Civil No. 19-1235

 JOSEPH EUGENE BEST AND MELISSA
 K. BEST,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Michelle A. Jacobs, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Joseph Eugene Best may be served the Summons and a copy of

                          the Complaint at 25A S. Cain, Liberal, KS 67901, within the jurisdiction of

                          this Court.

                b.        Defendant Melissa K. Best may be served the Summons and a copy of the

                          Complaint at 25A S. Cain, Liberal, KS 67901, within the jurisdiction of this

                          Court.

        3.      Defendants Joseph Eugene Best and Melissa K. Best executed and delivered to

Plaintiff United States, acting through the Rural Housing Service, United States Department of

Agriculture, a promissory note on April 26, 2013, in the principal amount of $113,500.00, together
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 2 of 7




with interest at the rate of 3.1250 percent (3.1250%) per annum on the unpaid balance. As

consideration for this note, Plaintiff United States made a Rural Housing loan to Defendants Joseph

Eugene Best and Melissa K. Best, pursuant to the provisions of Title V of the Housing Act of 1949

(42 U.S.C. § 1471, et seq.). A true and correct copy of the Promissory Note is attached as Exhibit

A.

       4.      On April 26, 2013, to secure repayment of the indebtedness, Defendants Joseph

Eugene Best and Melissa K. Best executed and delivered a purchase-money security interest in the

form of a real estate mortgage upon real property commonly known as 734 South Jordan, Liberal,

Kansas 67901 and located in Seward County, Kansas, within the jurisdiction of this Court,

described as follows:

               The East Half (E/2) of Lot Six (6), Block Ten (10) SOUTHLAWN
               GARDENS ADDITION, Plat No. 2, the City of Liberal, Seward
               County, Kansas, according to the recorded plat thereof.

This real estate mortgage was filed on May 2, 2013, in the office of the Register of Deeds of

Seward County, Kansas, in Book Vol. 655 at Page 1170. A true and correct copy of the Mortgage

is attached as Exhibit B.

       5.      The Promissory Note provided for a temporary deferment of payments. Interest

accrued during the deferment would be added to the principal. On January 14, 2014, the

Promissory Note was administratively modified and initialed by all parties. The accrued interest

was added to the principal amount to create a new principal amount of $114,221.84 together with

interest at the rate of 3.1250 percent (3.125%) per annum on the unpaid balance. A true and correct

copy of the Promissory Note as modified is attached as Exhibit A.

       6.      This account was administratively reamortized effective November 14, 2016,

following a moratorium in effect from August 14, 2014, to July 14, 2016, pursuant to 7 C.F.R.



                                                2
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 3 of 7




3550.207(c). The reamortized amount (unpaid principal plus interest) became the principal debt

of $114,221.84 with interest at 3.1250 percent per annum. A true and correct copy of the unsigned

Reamortization Agreement is attached as Exhibit C.

       7.      On January 14, 2014, Defendants Joseph Eugene Best and Melissa K. Best executed

a Subsidy Repayment Agreement. The recapture of any and all amounts granted under this

Agreement are secured by the Real Estate Mortgage described above pursuant to the Housing Act

of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. 3550.162.

As of August 23, 2019, there was due the total amount of $3,763.50. This amount is to be

recovered in rem only, and only after recovery of the principal (including advances and other

recoverable costs) and accrued interest due on the Promissory Note through the date of sale of the

real property. The Subsidy Repayment Agreement is set forth as follows:

  DATE EXECUTED                             AMOUNT                       EXHIBIT NO.

  January 14, 2014                          $3,763.50                    D


A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit D.

       8.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B, C and D.

       9.      Defendants Joseph Eugene Best and Melissa K. Best failed to pay installments of

principal and interest when due in violation of the liability and security documents set out above.

Plaintiff United States elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and made demand for these amounts.

       10.     The amount due on the promissory note is principal in the amount of $133,246.15

(including unpaid principal of $117,768.10, escrow replenish of $6,539.60, agency title report fees

of $50.00, caretaker fees of $4,015.00, escrow fees of $4,604.37, and late fees of $269.08) as of

                                                 3
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 4 of 7




August 23, 2019; plus interest in the amount of $10,533.33 (including interest on principal of

$10,203.93 and interest on advances of $329.40) accrued to August 23, 2019; plus interest accruing

thereafter at the daily rate of $10.9908 (including daily interest on principal of $10.0829 and daily

interest on advances of $0.9079) to the date of judgment; plus administrative costs of $205.00

(including lis pendens filing fee of $5.00 and a title report fee of $200.00) pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff United States is also

owed the amount of $3,763.50 for interest credit or subsidy subject to recapture; plus interest after

the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all Defendants'

interests in the subject real estate.

        11.      No other action has been brought to recover these sums.

        12.      Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        13.      The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

        14.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

        15.      Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

        Plaintiff United States demands in rem judgment of foreclosure              in the amount of

$133,246.15 (including unpaid principal of $117,768.10, escrow replenish of $6,539.60, agency

title report fees of $50.00, caretaker fees of $4,015.00, escrow fees of $4,604.37, and late fees of



                                                     4
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 5 of 7




$269.08) as of August 23, 2019; plus interest in the amount of $10,533.33 (including interest on

principal of $10,203.93 and interest on advances of $329.40) accrued to August 23, 2019; plus

interest accruing thereafter at the daily rate of $10.9908 (including daily interest on principal of

$10.0829 and daily interest on advances of $0.9079) to the date of judgment; plus administrative

costs of $205.00 (including lis pendens filing fee of $5.00 and a title report fee of $200.00) pursuant

to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant

to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus

court costs and the costs of this action presently and in the future incurred. Plaintiff further

demands in rem judgment in the amount of $3,763.50 for interest credit or subsidy subject to

recapture; plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption




                                                  5
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 6 of 7




period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in rem judgment of
                       foreclosure;

               (4)     Plaintiff United States= in rem judgment of foreclosure;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.




                                                 6
       Case 6:19-cv-01235-EFM-KGG Document 1 Filed 09/06/19 Page 7 of 7




                                                     Respectfully submitted,

                                                     STEPHEN R. McALLISTER
                                                     United States Attorney
                                                     District of Kansas


                                                     s/ Michelle A. Jacobs
                                                     MICHELLE A. JACOBS
                                                     Assistant United States Attorney
                                                     Ks. S.Ct. No. 21261
                                                     1200 Epic Center
                                                     301 N. Main
                                                     Wichita, Kansas 67202
                                                     PH: (316) 269-6481
                                                     FX: (316) 269-6484
                                                     Email: michelle.jacobs@usdoj.gov
                                                     Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.

                                                     s/ Michelle A. Jacobs
                                                     MICHELLE A. JACOBS
                                                     Assistant United States Attorney




                                                7
                Case 6:19-cv-01235-EFM-KGG Document 1-1 Filed 09/06/19 Page 1 of 3




   ,
                                                                                                                                            40       -1     Ibt,eprh
         Firm RD 1940-16                                                                                                                      Form Appmved
         (Rev. 7-05)                                                                                                                          OMB No, 0676-0172
                                                             UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                      RURAL HOUSING SERVICE

                                                                            PROMISSORY NOTE
          Type of Loan SECTION 502                                                                                                            SATISFIED

           Loan No.                                   60 56L4 545
                                                                            36.       11111H
                                                                                 OD ' I ill "
                                                                                                                          This         day of
                                                                                                                          United States of America
                                                                                                                                                       .20
                                —44444444—
                                                                                                                          By;
          Date:            04/26                20     13                                                                 Title:
                                                                                                                          USDA, Rural Housing See/Ices
          '734 S Jordan
                                                                               (Property Address)
          Liberal                                                              Seward  KS
                          (City or Town)                                                     (State)
                                                                                          (County)
         BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
         States Of America, acting through the Rural Housing Service (and its successors) ("Government') $ 113 . 0 , 00 '
         (this amount Is called "principal"), plus interest.
         INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
         Interest eta yearly rate of      3.1250     %. The Interest rate required by this section is the rate I will pay both before
         aIid after any default described below.
          PAYMENTS. I agree to pay principal and Interest using one of two alternatives indicated below:                                                             1,2! ?
                                                                                                                                                             id1     414,/
                                                                                                                                            (01.1104"           /
             I. Principal and interest payments shall be temporarily deferred. The interest accrued to                      201 4
          shall be added to the principal. The new principal and later accrued interest shall be payable in -444    eguiar amortized
-317      installments on the d.pAe indicated in the box below. I authorize the Government to enter the amount of such new principal
          here: $ I 1-11 27 I          , and the amount of such regular installments In the box below when such amounts have been
t.A17     determined. I agree to pay principal and Interest in installments as Indicated In the box below.
             II. Payments shall not be deferred. I ant to pay principal and Interest In                                                 installments as indicated In
          the box below.                              PN43                                                                             '/17-6 ArV5
          I will pay principal and interest by makIng,g_payment every month.                                   mar LA N
          I will make my monthly payment on thel111114. day of each month beginning on                         May 16.        ' , 2014 and
          continuing for -44371frionths. I   will make  these payments      every month  until I have  paid   all of the principal and interest
          and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
          before principal. If on      April 26        ,Z.Q..
                                                           5.1. , I still owe amounts under this note, I will pay those amounts in full on
          that date, which is called the "ratuatx date."
          My monthly payment will be $ 1V-LE-                     . I will make my monthly payment at the TIORt mf fi CA arlriresta
          noted pn my billing statement                                              or a different place If required by the Government.

          PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
          unadvanceti balance of the loan will be advanced at my request provided the Government agrees to the advance. The
          Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
          accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
          below. I authorize the Government to enter the amount and date of the advance as shown In the Record of Advances
          below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

          HOUSING ACT OF 1949:This promissory note Is made pursuant to title V of the Housing Act of 1949. ills for the type
          of loan indicated In the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
          of the Government and to its future regulations not inconsistent with the express provisions of this note.

        According to the Paperwork Reduction Act of 1995, no persons arc required to respond to a collection of Information unless It displays a valid OMB control
        number. The valid OMB control number for this information collection is 0575-0172. 'Tho time required to complete this Information collection is estimated to
        average 15 minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and
        completing and reviewing the collection of information.

                                                                                              1

                                                                                                                                                            EXHIBIT


                                                                                                                                                                 A
          Case 6:19-cv-01235-EFM-KGG Document 1-1 Filed 09/06/19 Page 2 of 3


tt •                                                                                                                         ri n
                                                                                                                 c(x2
                                                                                                                      80544343
                                                                                                        Account 41-444.744-5.1

   LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
   after the date it is due, I will pay a late charge. The amount of the charge will be       4        percent of my overdue
   payment of principal and interest I will pay this charge promptly, but only once for each late payment,

   BORROWER'S RIGHT TO PREPAY, I have the right to make payments of principal at any time before they are due.
   A payment of principal onfy Is known as a "prepayment" When I Make a prepayment, I will tell the Government In
   writing that I am making a prepayment.

   I may make a full prepayment or partial prepayment without paying any.prepayment charge. The Government will use
   all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
   will be no changes In the due date or in the amount of my monthly payment unless the Government agrees in writing to
   those changes, Prepayments will be applied to my loan in accordance with the Government's regulations and
   accounting procedures In effect on the date of receipt of the payment.
   ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
   consent, if the Government assigns the note I will make my payments to the assignee of the note and in such case
   the term "Government" will mean the assignee.

       CREDIT ELSEWHERE CERTIFICATION, I certify to the Government that I. am unable to obtain sufficient credit
       from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

   USE CERTIFICATION. 1 certify to the Government that the funds I am borrowing from the Government will only be
   used for purposes authorized by the Government,

       LEASE OR SALE OF PROPERTY, If the property constructed, Improved, purchased, or refinanced with this loan Is (1)
       leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
       Is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at Its option declare the entire
       remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
       the entire loan.

   REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
   information the Government requests about my financial situation. If the Government determines that I can get a loan
   from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
   for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
   pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
   Housing Act of 1949 to compensate for my lack of repayment ability.
       SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
       payment assistance under the Government's regulations.

       CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
       Certification" and "Requirement to Refinance with Private Credit" do not apply If this loan is classified as a
       nonprogram loan pursuant to section 502 of the Housing Act of 1949.

       DEFAULT. If I do not pay the full amount of each monthly payment on the date It Is due, I will be In default. If I am In
       default the Government maY send me a written notice telling me that if I do not pay the overdue amount by a certain date,
       the Government may require me to immediately pay the full amount of the unpaid principal, all the Interest that I owe, and
       any late charges. interest will continue to accrue on past due principal and Interest. Even if, at a time when I am in
       default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
       will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
       full as described above, the Government will have the right to be paid back by me for all of Its costs and expenses In
       enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
       reasonable attorney's fees,




                                                                     2
   Case 6:19-cv-01235-EFM-KGG Document 1-1 Filed 09/06/19 Page 3 of 3



                                                                                                            )5° qp1A
                                                                                                            Cre, 505U43 413
                                                                                                         Account # 18-B70151
NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering It or by mailing it by first class mail to me at the property address listed above or at a different address If
I give the Government a notice of my different address, Any notice that must be given to the Government will be given by .
mailing It by first class mail to the Government at USDA Rural Housing Service, c/o Customer Service Branch
  Post Office Box 66689. At. Louis. MO 53166                              , or et different address if I em given a notice of thst
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. if more than one person signs this note, each person Is fully and
personally obligated to keep all of the promises made In this note, including the promise to pay the full amount owed.
Any person who Is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
may enforce Its rights under this note against each person IndMdually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
application may result In the t     !nation of program assistance currently. being received, and the denial of
future federal assistance u     r the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

                       ob 9'
                                               Seal                           ,P                                Seal
                 Borrower Joseph Best                                              BorrW& Melissa Best

                                               Seat                                                              Seal
                 Borrower                                                          Borrower



                                                                                                     .
                                            RECORD OF ADVANCES
      AMOUNT                  DATE              AMOUNT                 DATE                AMOUNT                   DATE
(1)530,000.00           04 -26-2013         (8)5                                     (15)5
(2)5 "30 ot"A:r-        01:E -12-2013       (9)5                                     (16)$
(3)$ 3(); ODD—         0 Pr (Y-P2o 13 (tins                                          (17)$
(4)$ 2,1,$00—          nci -10 -2 rd3 (II) $                                         (18) 5
(5)5                                       (12)5                                     (19)5 .
(61$                                       (13)3                                     (20) 5
(7)5                                       (14)5                                     (21)5
                                                                                    TOTAL     $ II   3,5 00--
                                                                                                                               I




                                                               3
        Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 1 of 6




Jan 38 Z014 145347              17855392733                        —>                                                U.S. Department of A Page 815
                                                                                                                 (
                                                                                                         liTnTEOP W.W.II }FEE'$                0
                                                                                                         savvAito counnY
                  SIM°    KANSA5              REGISTRATION FEE                                           This ifltfljmIhtwU Ned furrowed
                  SEWARD COUNTY               ,
                  indebteeitgagOAMt•        04tiir    FOoo,
                                                                                                                          4              20.1.1—....
                                                                                                         M      2. o'clock ,Jet_JA end monied
                  Paid            day a( gaff l ..6!.litt                                                               M gyve
                                                i                                                        In Vol                      119 42
                            a-0.444 c114*          f. .
                          KAREN J. WARDEN, Relater of Deeds                                              KAI:l
                                                                                                            X=6K            Rortatqr of Deeds
                                                                                 ,    .01 OP ' •          e:             Ca /1-1444144-)
                                                                               trit•Ye'      N.     sa
                                                                              Vwk               47/
                                                                                     .
                                                                                     .,rY
                                                                              ‘,4fIvig
                                                                                    m..
                                                                                     ,.
                                                                                                                          Account NuMbor           40570451
                                                                        1,..xierenauwristss•Qtra4
              PrmnR0353044114                                                                                                  Feint '.PProved
              (9a)                                                                                                                   akr. 031$.0172
                                                           United Staten Department of Agriculture
                                                                      Rural Housing Service

                                                           MORTGAGE FOR KANSAS
              Tins 1Y(ORTGAGZ ("Srsourity Instrtirnatit") ie Made on                                            April 26 , 2013          . PRI
              The menrtagos IsroseigAnatt And Willa Boat, husband end wit
                                                                                                                               (13orrower").
              This Security Instrument Is given to the United .States of America acting through the Rund Housing Servico or successor agency,
              United SteterDepertment   of  Agriculture ("Lenthe); whoa address     le Rand Rousing  Service, do Centralized Servicing Center,
              united Stales Department of-Agriculture, P.O. Box 66519, St. Goals, Missouri 4)166.
                                                                                                                      ,    •
                                                                 booty notes and/Or assumption agreements (herein colier.tivuly called
              Borrower IS indebted to Lender under the following pr
              "Note) which haVa been executed or assumed by Somwrer and which provide for monthly payments, with the MI debt„if not
              paid writer, dun Mid payable on tho maturity datm
              Date of Instrument                         Principal Amount                             istaturitY_pate
              04/26/2013                                 $1,13,300.00                                 C4t16/2051
                                                                                                      •      •
                                                   •                                                              •
             This Security instrument secures to Lennon (a) the repayment or the debt evidenced by the Note, with intamat, and all renewals,
             gxtrlotIons and modifications of the Nag qr) the payment of all other sums, with Intenset, advanced under paragraph '7 to protect
        •    the Foot* covered by this Security instrument; (e) the performance or Borrower's ,covenants and agreements under this
          4, Security Instrument and the Note, and (d) the recapture briny payment roolstanue and subsidy which may be granted to the
             Borrower by the Lender pursuant to 42 U.5,0, 14/2(g) or 1490e. For this purpose, Borrower deco hereby morignge, rent,
               and convey to Lender the following described property located In' the County of Seward
                                                                         , State of Rental
              SURFACE AND StAPACE RIGHTS only, In and tot
              The East Ifalf(1312) of Lot Ebc (6), Bleak Ten (10),  1THIANYN OAIADENS ADDITION, NAT NO. 2, to the thy of Liberal,
              Seward County, Kansas, according to the recorded pint tercet




               44ean5aik MS Po trodatidireltshio           OA pctranraro rrplrang rrcp*odei P cnllieltol tf Aint;41impailark dtrplop a Vaai   latatill matiNr
               The ivilict 01.flt conlmi ItisI440P IkIr 4cnW1* toduerti b &Mort Ad fbot rstplreil its took* mis hytlotroallox 0.4,0011U olowiell to awnwt It
               yowis        MVO" lisdathlis SIM MN* aviraitai aatraaf104 Sarealaa VEINS deatatSaaw. gv0ssisg a laahltAitia1,10 rkninon4 tai4 Onladatit:Old
               lapWaC IfY COMO&i lOnnatilik

                                                                                                                                                   Pc 1 ofd




                                                                      BOOK      655               PABE1U7 O                                           EXHIBIT


                                                                                                                                                        B
        Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 2 of 6




Jan 38 2814 145434         17855392733                 ->                                     U.S. Department of A Page 016
                                                                                                )




            width has the stickers of 734$ Arden                                                Liberal
                                                                                                     leael

            Kenos 67901-4022               Inn          ("Properly Address");

                 TOGETHER WITH all the improvements now or hereafter erected on the propirty, and all 'moments,
            appurtenances, and fixtures which now or hereafter Are a part of the property. All reptecements and additions shell
            also. be covered by this Security tnstrument; All of the foregoing Is referred to In thli Security Instrument as the
            "Property,"
                gonRoWsle COVENANTS thnt Borrower Is lawfully seised of the estate hereby conveyed end hes the right
            to grant and convoy the Property and that the Property Is unencumbered, except far eneumbranael of record,
            90ffewer warrants and will defend generally the title to the Property egitinst all claims anct demands, subject to any
            encumbrances of record.
                                                                                                                           •
                THIS SECURITY INSTRUMENT combinee uniferra oovenents for national use and non-uniform covenants
            with limited variations by jurisdiction to constitute a uniform security instilment covering real property.
                 UNIFORM COVENANTS. Bedoveer end Lender covenant and agree as follows:
                 1. Payment of Principal and Intereet; ?repaymene end Late Charges, Borrower smut prelim* pay when
            due the minelpal of and interest on the debt evidenced by the Nate and any prepayment and late charges due under
            the Note.
                  3. Funde for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower.
            shall pay to Lender on the day monthly payments are due under the Note, until the Note et paid In fide a sum
            ("Funds") fan (a) yearly taxes and assessments which may attain priority over this Security instturnent as a lien on
            the Propetty; (b)yeerly Iamb:dd. payments or ground rents on the Property, If any; (e) yearly hazard or property
            insurance premiums; and (4) yearly flood insurance premiums, if' any, These items are exited "Sebum Teems."
            Leader may, at any time, collect and hold Funds. In WI amount not to exceed the maximum atnotmt a lender fbr a
            federally related mortgage loan may require for Borrower's seamy/ account under the federal Real Estate Settletnent
            Procedures Act of 1974 as emended from time to time. 12 U.S.C. 12601 er req. ("RESPAft), uniees another law ter
            federal regulation that applies to the Funds sets a lesser,amount If so, Lender may, at any time, collect end bold
            Funds In an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
            current data and reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
            applicable law.
                  The Feuds shall be held by a federal agency (Including Landes) or in an Institution whose deposits are insured
            by a federal agency, instrwnentellty, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
             net charm Borrower for holding end applying the Funds, annually analyzing the escrow account, or verifying the
             Escrow Item% unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
             charge. However, Lender may require Borrower to pay a one-time charge for en Independent real Mao lax
             reporting service used by Lender in connection with this teen, unless apleii le law provides otherwise, Unites an
            agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
             interest or earnings on the Funds. Borrowet and Lender may agree In welting, hewever. that Interest shall be paid
             on the Funds. Lender shall giVe to Borrower, without charge, an annual accounting of the Funds, showing credits
             and debits to the Funds and the purnose for which each debit to the Funds WM made. The, Funds are pledged as
             additional security for all sums secured by this Security instrument.
                   If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shell account to
             Brxrower for the excess Mute In accordance with the requirements of applicable law. If the amount of the Fund*
             held by Lender at any time is not sufficient to pay the !escrow Items when due, Lander May ;o not* Borriawar le
             evtiting, and, in such ease Borrower shall pay to Lander the amount necessary to make up the deficiency. Borrower
             shall makeup the deficiency in no more than twelve monthly payments. at Lender's sole discretion.
                   Upon. payment in full of all, rums' endured by this, Security Instroment, Lender shall promptly nelbnd to
              Borrower tiny Funds hold by bonder, If Lender shall acquire or sell the Prdperty ear acceleration under paragraph
             22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the. time of
             acquisition or Rale as a credit against the sums secured by this Security Instrument,
                   3, Application or Paymonte. Unless applicable law at, Lerulees regulatIttrus provide otherwise, all payments
              received by Lender under paragraphs I and 2 shalt be applied In the following order of priority: (I) to advances for
              the preservation or protection of The Property or enforcement of this Item (2) to accrued Interest due under the Note;
                                               ,
                                                                                                                        Page 2 of 6




                                                          BOOK    655 noE1.1.71
                        111%•••••   /SY.
         Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 3 of 6




Jan 38 2814 14:55:41         17855392733                  —>                                      U.S. Department of A Page 017
                                              )



              (3) to pelacipel due undo the Note; (4) to amounts required tor the escrow items under paragraph 2; (5) to late
              charges and other fads and charges.
                      4. Charon Liens, Borrower shall pay all taxes, assessments,.oharges, fines and impositions attributable to the
              Property whit') may attain priority over this Security Instrument, and leasehold payments or ground recta If any.
              Boreower shall pay theseroblIgtilions In the manner ptovkled in peragreph2, or it not paid In end manner, Borrower
              shell pay them on time directly to the peraoti owed payment. Borrower shall promptly fumirsh to Lender all nofiees
              of amounts to be peld under this paragraph. if Borrower makes these payments directly, Borrower shall promptly
              ftinileh to Lender receipts evidencing the payments.
                      Borrower, shall promptly discharge any lien which boa priority over this bourn& lestruntent unless Lender has
              agreed In writing to each lion or Borrower: (a) agrees In writing to the payment of the 'obligation lectured by the lien
              in a manner aceepteble to Lender; (b) conteeta In good faith the lien by, or defends ageing enforcement of the. lien
                                                                                                                              socurei
              in, legal procoodhigs whIeh in the Lender's opinion operate to peovent thp enforcement of the liem or (o)
              hom the holder of the lied an agreement satisfactory to Lender subordinating the lien to this Seourily Instrument If'
              Lender determines that any pert of the Property Is sobjeat to a lien which may attain priority over this Security
              Instrument, Lender may give Borrower a notice IdentWng the lien, Borrower shall satisfy the Hon or take one or
              more of the actions sot forth above within ten (10) days of the giving of notice,
                      Borrower shell pay to Lender such foes and other charges an may now or hereefter be required by regulations
              of Lender, and pay or reimburse Lander for all of Lender's fees, costs, and expenttes in connection With any fitli or
              partial release or subordination of this instniment or any other transaction affecting the property.
                          Hazard at Property rnsurance, Borrower shell keen the Improvements now existing or hereafter erected
              on the Property Insured against loss by fire, hazards included within the tam "extended ;overage' and any other
              hatards, including floods or flooding, fbr which Lender requires insurance. This insurance shall be maintained In
               the *mounts and (or the periods' that Lender requiree.' Ile insurer providing the insurance shall be chosen by
              Borronrer subject to Lender's approval which shall not be unreasonably withheld. If Borrower•falle to maintain
              coverage described Above, at Lender's option Lender may obtain coverage to proteet Lender% rights in the Property
              pursuant to paragraph 7.
                      MI insurance polielea and =merle shall be in a form tooeptable to Land- tied shall include a stendard
              mortgagee clause. Lender shell have the right to held thapollolee and renewals, If Lender requires, Borrowetshall
               prompliy give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
              prompt notice to the (memo carrier and Lender, Lender may make proof of lots if not made promptly by
               BorroWer,
                       Unless Lender and Borrower otherwise agree In writing, insurance proceed ellen be applied to restorntion or
               repair of the Property damaged, if the roesoretion or repair is 'mono:in:ally feteible and Lender's security is not
               lessened, if tho restoration or repair is not economically feesIble or Lender's security would' be lessened, the
                femme° proceeds snail he applied to the sums sectored by this Security Instrument, whether or not then due, With
               any excess paid to Borrower. If Borrower abandons the Property, or does not salvia within thirty (30) days a
               node* flom Lender that the Neurones carrier has offered to settle a olalm, then Lender may contra the Insurance
               proceeds. Lender may use the 'proceeds to pair or restore the Property or to pay sums secured by this Security
                Instrument, whether or not then due. The thirty (30)day period will begin when the notice is given.
              •        Unless Lender and Borrower otherwise agree in writing, any aPplic.ation of proceeds to principal shell not
                egtendor postpone the due date of' the monthly payments reamed to In paragraphs I end 2 or change the amount of
                 the Syr:mita. If after acceleration the Property isaequired by Lender„Borroweee right to any !neurone policies
                 and praeoada rationing *am damage to the Property prior to the naquisition shall pars to L entire 'Nita ro'tent of ihn
                 Ems secured by this Security Instniment Immediately prior to the eemdsition,
                       6.    Preservation, eneintenarice, and Protection of the Property; Boriewer's Loan Application;
                Leaseholds. Bortower shall not destroy, damage or impish the Property, allow the Property to deteriorate or
                 comrnItweste on. the Property. Borrower shall maintain the Improvemirite In good mph and make repairs required
                 by Lender, Borrower shall comply with all laws, ordinances, and regulations affecting the Propel*, Borrower thell
                 be in default If any forfeiture station or proceeding, whether civil or criminal, is begun that In Lender's good faith
            • judgment could result in forfeiture of the Property or otherwise materially impair the lien ciliated by 41'5 Security
                -Instrument of Lender's murky interest Borrower may Miro such a default by causing the action or proceeding AI
            .he dismissed with a ruling that, in Lender's good fah deterolination, preolodes forfeiture of the Borrower's Interest
                 In the Property or other material Impairment of the lien created by this Security instrument or Lender's security
                 interest Borrower shall also be In default IfBorrower, during the loan epplicatloo process, gave materially Nth or
                 inaceuratt Information or statements to Lender (or feed to proVide Lender with, any material Information) in
                 connection with the loan evidenced by the Note. If this Security instrument Is on A leasehold, Borrower 'heti
                 comply with nil the provielons of the lease. If Borrower acquires the title to the Property, the leasehold and the foe
                 title shall not merge unless Lender agrees to the merger in writing.
                       7. 'Protectimr of Lluder's Rights in the Property. If Borrower faille to perform the covenauts and agreements
                 contained in this Security instrument, or there is a legal proceeding that niny significantly affect Lender's rights in
                 the Property (such as a proceeding in bankruptcy, Peobate, fbr condemnation or forfeiture to to enforce laws or
                 regulatlints)w then Lender may do and pay for whatever leneceseary to protein the value of the Property and Lender's
                 reshot in the Property. lender's actions may inolude paying any sums secured by a lien which has priority over this
                  Security Instrumeht, appearing In come, paying reasonable attorneys' fete end entering, on the Property to make

                                                                                                                            Page 3 of 6




                                                          BOOK     655           PAGE   1172
              Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 4 of 6




    Jan 38 2014 14:57:03           170S5332733                   —>                                       U.S. Department            or   A    Page 818
                                                                                                     •
I
                                                    .• •




                    repairs. Altheugh Lender may take action under this paragraph 7, 1..endor Is not required to do co.
                          My amounts disbursed by Lender under this peragrepit 7 shall become addlthinel debt of Botroweesecured by
                    this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
                    interest from the date of disbursement at the Note rate and shall be payable, with intereel, upon notice from Lender
                    to Borrower requestingpiyment.
                          8. Refinancing, Ind any time It shall appear to Lepder the ilibrrower may Ise able to obtain a lotth from a
                    responsible cooperative or private credit source, at reaacusable rates and terme fbr loans for similar purposes,
                    Borrower will, updn the Lendees request, apply for and accept such loan in auffielent amount to psy the note and
                    any Indebtedness seoured hereby In Nil.
                          9. Inspection. Lender or Its agent may make reasopable entriet upon and inspections of the Property. Lender.
                    shalt glvis Bortower holies at the time of or prior to an inspection sperAting reasonabla oause for the inspection.
                          1Di Condemnation, The prootsda of any award or claim for damages, direct or eonsequential, In tonneetion
                    with any condemnation or other taking of any part of the Propitty, or for conveyance in lieu of condemnation, are
                    hereby assigned and shall be paid to Lender, In the oVant of a total taking of the Propetty, the proceeds. shall be
                    applied to the sums seemed by this Security Instrument, whether of not then due, with any excess paid to Borrower.
                      In the event of a partial taking of the Property in which the fork matiret velue (If the Property immeclietely betbre the
                    taking Is equal to or greeter than the amount of the sums secured by this Seourtty Instrument immediately before the
                    takinE unless Borrower and Lender otherwise agree In writing, the SUM; secured by title Security Instrument shall
                    be maimed by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
                    soured immediately before the taking, divided by (b) the fele market velue otthe Property Immediately before the
                    taking. Any Wilma° shalt be paid to Botrower. In the ovent of a partial taking of the Property In which the fair
                     market visite of the Property Immediately before the taking is less than the amount or the sums secured hereby
                     Immediately before the taking, unless fitramver and Lender otherwise agree in writing or union applicable law
                     otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether Or not the
                     sums am then due.
                          If the Property is abandoned by Borrower, or If, after notice by Lender to Borrower that the condemnor offers
                     to make en !Mud or settle a claim tbr damages, Borrower fails to respond to Lander within thirty (30) days after the
                     date the notice is given, Derider is authorized to collect and apply the proceeds., at Its option, either to restoration or
                     repair of the Property or to the sums scoured by this Security Instrument, whether or not then dub. Unless Lender
                     and BOITOWer otherwise agree In writing, any application of primeds to principal shall not extend or postpone the
                     CO) data of the moodily pmymente referred to in perographs 1 and 2 or change the amount of mob payments.
                           11. Berrower NotIteleased; Forbearance 13g Lenrier      -    —o- t a    a.v,er. ExtensiOn of the time for payment or
                     modification of tubortization of the sums secured y this Security instrument printed by Lender to acirrower and
                     any suotessor in Interest of Borrower shall not    operate to retreats the liability of the original Borrower or Borrower's'
                     successors In interest Lender shall not be required to commence proceeding; against any successor In interen er
                     refuse to wend dine fbr paynitun or otherwise modify amortization of the sums secured by this Security Instrument
                     by res.son of any demand made by the original Borrower or,Botrowerie successors In interest. Arty forbearance by
                     Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
                           12. Successors and Assign, IlloundOolnt end Several Liability; Co-signers. The covenants an d agreement;
                     of this Secerity Instrument Waif bind and benefit the successore and assigns of Lender and Borrower, subject to the
                     provisions of paragraph 16, Botrawer's Covenants Ind agreements shall be joint and several. Any Borrower who
                     co-signs this Security Instrument but does not execute the Note: (a) le cosigning this Security Instrument only to
                     morteage, grant and convey that Borrower's interest in the Property under the terms of this Security instrumenq (Ii)
                     is not personally obligated to pay the sums secured by tills Seaurity Instrument; and (o) agrees that Lender and any
                     othet Borrower may agree to extend, modify,. forbear or make any accommodations with regard to the terms of this
                ,    Security Instrument or the Note without that Borrowet's convent
                           13. Notices. Any notice to Borrower provided for lo this Basicity instrument shell be given by delivering it or
                     by mailing it by first class mall unites applicable law requires use of another method: The notice shall be directed
                      to the Property Addrese or any other. address Borrower designates by notice to Lender. Any notice to Lender shin
                      be given Uy fret elan mall to Lender's address stated herein or any other address Lender designates by notice to
         .1
                      Borrower. Any notice provided for in this Security Instrument shell be deemed to have been given to Borrower or
                      Lender when given as provided in this partripiph,
                           14, Ooverning Lam Severabillty, This Security instrument shall be governed by federal law. In the ettent
                      that any provbion or clause of this Security Instrument or the Note conflicts with applicellie law, such conflict shell
                      not affect other provisions of this Sam* inetrument or the Note which can be givetteffeot without the conflicting
                      provision. To this end the provisions of this Security instrument and the Nine are declared to be severable, "Fhb
                      Instrument shall he subject to the present regulations of Lender; and to Its tUtUre regulations not inconsistent with
                      the express provisions hereof. All poivers and agen dies granted in this instrument are coupled with an Interest and
                      are Irrevocable by death or otherwise; end the tights and remedies provided in this Instrument are cumulative to
                      remedies prov Wed by law.
                           19. Borrower's Copy. Borrower 'er.knowledges receipt or one conformed cam of the 'Note end of this
                      Security instrument.
                           14 Transfer of the Property or s Nenoiletol Interest hi Borrower. If all or any part of the Property or any
                      interest In it Is leased fur a term greater then three (3) years, lensed with on option to purchase, sold, or transferred

                                                                                                                                    Page 4 of 6




                                                                   Ex 655 PA6E11.73
            Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 5 of 6




Jan 38 2814 14:58:25           17855392733                                                          U.S. Department of A Page 019




                 (or If er Wrench:I interest in Borrower he sold or transferred. end Borrower is no a natural person) without Leettees
                 prior written consent, Lender otay, at its option, require immediate plymoet in fell of all some secured by Mkt
                 SecerIty Instrument,
                       17. Nottdiserimina lion, tf Borrower intends to sell or rent the Property or any pert of if and has obtained
                 Lendsrga.consent to do so Cu) neither Borrower nor anyone authorized to. act for Borrower, will refuse to negotiate
                 for the silo (*rental of the Property or will othervelso make ethavallablo or deny the Property to anyone because of
                 race, color, refigloh, sex, national origin, disability, age, or familial statue, and (b) Borrower recognize!' as Illegal
                •and hereby disalaimt and will nbt comply with or atterope to enforce any restribtive covenarets en dwelling relating
                 to ntee, color, religion, sex, nationei orkin, &Ability, age or ffltnfllal status,
                       18, sale of Note; Chnngit el Loan Servleisr. Thb Note or a pealed interest in the Note (together with this
                 Security instrument) may be eold ono or more Ones withoot prior dodge to Borrower, A aide may result Irta, change
                 itt the entity (knOtert as the "Lonn- ServicerK) that colic& monthly peyments due under the Note end this Security
                 instrument There also may be one or more changes of the Loan Berl/leer unreletea to !tante of the Note.. Others h
                 a cheese ofthe Leen Servicer, Beer:ewer will be givbn written notice of the change In aceordence with' paragregh 13
                 above and applicable law, The notiee will state the name and address of the new Uteri Servicar and the address to
                 which mem* should be made,
                       19, Uninsrm Federal Non-Judicial Parer-1010ra If a uttlfban faderel nonl judleiti forcer:1040re law applicable
                 to Almelo:lure of this security instrummt is tenanted, Lender shall have die option to foreclose this instrument In
                 =cordon= with etch federal procedure.
                       20, 'Hazardous Substances. Borrower shell not cause or permit the presence, tue, disposal, storage, or Masher
                 of any hazardous substangei.on or in the Property. The Wedding sentence shell not apply to the presence, use or
                 steraget ea the Property of small quantities of hazarden subiteneee that are generally recognized to be appropr iate
                 to normal nuildamiel usas.and to maintonenoe of the Property. Bareswer shall not 4104 nor allow anyone else to do,
                 anythingaffeedes the Property that Is in violation of any federal, stateso or load environmental law or regulation,
                      'Borrower shall promptly ghte Lender written notice:tot any irrvestigatilsre claim, demand, lewsult or other action
                 by any governmental or reguletory agony or pramte petty involving the Property,and any hazerdous substance or
                 enillmementat law or regulation of which Borrower hat actual knowledge; iflaorrower learns, or is notified by Any..
                  governmental or regulatoty stutherity; that any removal or other rarnediatim of anyhezerdousAubstance affecting
                  the Property is neaceseryl Borrower shall promotiy take all necessary remedial actions In eccordaece with applicable
                  environmental hay end regulation.
                       As used. in this paragraph "hazardous substenees" are those substances defined as toxie•or hatardous subttenees
                  by envItonrnental law and the following substances;, gasoline, kerosene, other flammable or toxic petroleum
               • pnetingt troth pesticides and herbicides, voted!e solvents, materials containing asbestort or formaldehyde, end
                  radioactive materiels, As used in this paragraph, environmental law" mean federal laws dna rogtilations end laws
                  end multilane of the jurisdletion wham the Property Is located that relate, to health, safety ,or environmental
                  protection,
                       21, Cross Gellatisrelization. Default hereunder shall constitute default under any other reel, estate security
                  Instrument held by Lender and executed or assumed by Borrower/ and default under any other such security
                  instrurneet shall constitute default hereunder,
                      NONAJNIFORP,ICOVV4.11.NTS, Bonowerand Lender timber covenant and                        eas follows:
                      22, 81:10t1LD DtPAULT occur in the perfermence or discharge of any obligation In this !nutriment or
               • seemed by this instrument, or should the parties named as Borrower die or be declare Incompetent, or sheaf any
                 one of the parties named us Borrower be discharged in bankruptcy or declared an insolvent or make an aseignmeet
                 for the benefit of creditors, Lender, at Its option, with or without notice may: -(0) declare the mitre amount unpaid
                 under the note and any Indebtadoess to Lender hereby steamed immediately due and payable, (b) for the account of
                 Beirowerinour end pay raasoneble OKIAtIsea for repair or maintenance of en take possession of, operate or rent the
                 property, (o). upon application by it and prodtietion of this Instrument, without other evident* and without notice of
                 henries of sold application, have a receiver appointed for the property, With the usual powers of receivers in like
                 easel, (d) foreclose this instrument as provided hefein or/ by law, and (e) enforce any and all other rights and
                 reined* provided herein or by present or Nero laws.
                      23. The proceeds of fbrealosure sals then be applied 14 the following             to the portant Of; (a) costs and
                 enenSOS Incident to norcroing or complying With the provisions hereof. ) my prior liens required by law or a
                 competent court to be to paid, (o) the. del* evidenced by the note and all Indebtedness to. Lender secured here
                 (4) inforler liens of record required by taw or a ooldpatent court to be se paid, (6) at Lender's option, any
                 Indebtedness of Lidrrower owing to, Lender, and (f) arty balance. to Borrower. At fore:Jr:leisure or other sale of all or
                 ens, part of the property, Lender and Ite agents may bid and purchase as a stranger and may pay Lender's ahem of
                 the purthase price by means such amount on any debts of Bcirrower owing to 1..pncier, in the order prescribed
                 above.
                      24. Bomewor agrees that Lender will nee be bound by any present or iliture State laws, Xs) providing for
                 valuation, appraisal, bontesteed or exemption of the propertyf Qs) prohibiting ntaintantmce of an action for a
                 deficiency judgMent or limiting the amount thereof or the time within Which such actillti must be brought, (o)
                 prescribing any other limitations, or (4) limiting the conditions which Lender may by regulation impose, incieding
                 the intern' rah It m4y charge, as a ooedition of apprevirig a transfer *Ed* properly to a aew,BroreWer Borrower

                                                                                                                              Page of 6




                                                                BOOK    6 $5          PABE 11       7.4
      0,1
     Case 6:19-cv-01235-EFM-KGG Document 1-2 Filed 09/06/19 Page 6 of 6




Jan 38 2814 145945         17855392733                    —>                                   U.S. Department of A                Page 820
     • '                             )
                                                                                                   ).



             erplaselY w&tve thel benefit of any such State laWat Bonwee hereby rollitildishes. waives, and conveys all right;
             intbotie or conau Moults of descent, 4wex 44d carboy.
                  25, Riders to this Saturn* Histeptrient, If one or Mem ridora axo executed by Borrower end teeorded
             tog r with. this Security Inetrumect, the oeVerionts and agraernoate or 44 rider shell be Incorporated into and
             slA -emend arcd suppler/tent tho covenants end agreements df this Security born/anent as lithe rider(s),tverb apart
             of this Security Inshment. [Check appilbehle hal
                   0 Condominium Rider          0 Ph:JAW Unit Development Rider           0Other(a) (speclth

                 BI SIGININO BBLOW, Bottowor accepts and agrees to the terms and covenants contain • in pages I. tbro%igh
             6 of this Security Inetrument and In any rider executed by Borrower and reoordetwith this 8 J'ty Instrument




             STATB OF KANS.e.k.S
                                                            141                      ACICII0W1.41IDGMENT
             COUNTY OF             •   gcvls.P1


             .   On thb         26th         dey of            April               2013        before me,
                                                                                eppeared39se ph Best
                                                                                           i
                                                                 And Molitalkst            .   •

             rho acimowledged that the;               .   executed the foregoing Instrument aa dot              voluntary act
             and deed,
                                              DEEANN Fp3DENDALL
                                          Notary Pub% Sinto'ol Kama
                                            My Apixrintrnam Exproo
         •   gERL1
                           t"'"•"•""*"""1""'"""""1"1" 0""frmk"-* ?                                      °tory      a
             My appoInnnent expires




                                                                                                                       Page ,Of 6




                                                                 .iobK 655 . pnE1.175                                                0980
      Case 6:19-cv-01235-EFM-KGG Document 1-3 Filed 09/06/19 Page 1 of 2




                                 REAMORT I ZAT X ON AGREEMENT

         Account Number                                 Effective Date
           80566343                                      November 14, 2016             M
                                                                                       EMS
         The United States of America, acting through the Rural Housing Service,       EMIR
         United States Department of Agriculture (Lender), is the owner and            =I
         holder of a promissory note or assumption agreement (Note) in the
                                                                                       MEM
         principal sum of $    114221.84, plus interest on the unpaid principal of     NEIN
                                                                                       -=--
           3.12500% per year, executed by JOSEPH BEST                         and      =-
         MELISSA BEST                       , (Borrower) dated   January 14, 2014      11g:
         and payable to the order of the Lender. The current outstanding balance
         includes unpaid principal, accrued unpaid interest, unpaid advances and       6==
         fees. The total outstanding balance is $     121493.83.                       emmm

         In consideration of the reamortization of the note or assumption
         agreement and the promises contained in this agreement, the outstanding
         balance is capitalized and is now principal to be repaid at 3.12500%
         per annum at $      480.55 per month beginning December 14, 2016 and on
         THE 14th DAY OF each succeeding month until the principal
         AND INTEREST ARE PAID, EXCEPT THAT THE final installment of the
         entire debt, if not paid sooner, will be due and payable on
             April 14, 2051.

          If the outstanding loan balance prior to reamortization was reduced
          by a payment which was later determined to be uncollectible, Rural
          Housing Service will charge the account with an amount equal to the
          uncolleotible payments. This amount is due and payable on the
          effective date it is charged to the account and may accrue interest
          at the promissory note rate.

         Subject to applicable law or to a written waiver by Lender, Borrower
         shall pay to lender on the day monthly payments are due under the Note,
         until the Note is paid in full, a sum ("Funds") for   (a) yearly taxes
         and assessments which may attain priority over Lender's mortgage or deed
         of trust (Security Instrument) as a lien on the secured property
         described in the Security Agreement (Property); (b) yearly leasehold
         payments or ground rents on the Property, if any; (c) yearly hazard or
         property insurance premiums; and (d) yearly flood insurance premiums, if
         any. These items are called "Escrow Items." Lender may, at any time,
         collect and hold funds in an amount not to exceed the Maximum amount a
         lender for a federally related mortgage loan, may require for Borrower's
         escrow account under the federal Real Estate Settlement Procedures Act
         of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq.
         ("AESPA"), unless another law or federal regulation that applies to the
         funds sets a lesser amount. If so, Lender may, at any time, collect and
         hold funds in an amount not to exceed the lesser amount. Lender may
         estimate the amount of Funds due on the basis of current data and
         reasonable estimates of expenditures of future Escrow Items or otherwise
         in accordance with applicable law.



                                                                             EXHIBIT


                                                                                C
22222 71110133 1,11213000
Case 6:19-cv-01235-EFM-KGG Document 1-3 Filed 09/06/19 Page 2 of 2




 The funds shall be held by a federal agency, including Lender, or in an
 institution whose deposits are insured by a federal agency,
 instrumentality, or entity. Lender.shall apply funds to pay the Escrow
 Items. Lender may not charge Borrower for holding and applying the
 Funds, annually analyzing the escrow account, or verifying the Escrow
 Items, unless Lender pays Borrower interest on the Funds and applicable
 law permits the Lender to make such charge. However, Lender may require
 borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless
 applicable law provides otherwise. unless an agreement is made or
 applicable law requires interest to be paid, Lender shall not be
 required to pay Borrower any interest or earnings on the funds.
 Borrower and Lender may agree in wilting, however, that interest shall
 be paid on the funds. ,

 Lender shall give to borrower, without charge, an annual accounting of
 the funds, showing credits and debits to the funds and the purpose for
 which each debit to the Funds was made. The funds are pledged as
 additional security for all suns secured by this Security Instrument.

 /f the Funds held by Lender exceed the amounts permitted to be held by
 applicable law, Lender shall account to Borrower for the excess Funds in
 accordance with the requirements of applicable law. If the amount of
 the Funds held by Lender at any time is not sufficient to pay the Escrow
 Items when due, Lender may notify Borrower in writing, and, in such case
 Borrower shall pay to Lender the amount necessary to make up the
 deficiency. Borrower shall make up the deficiency in no more than
 twelve monthly payments, at Lender's sole discretion.

 Upon payment in full of all sums secured by this Security Instrument,
 Lender shall promptly refund to Borrower any Funds held by Lender. If
 Lender shall acquire or sell the Property, Lender, prior to the
 acquisition or sale of the Property, shall apply any Funds held by
 Lender at the time of acquisition or sale as a credit against the sums
 secured by this Security Instrument.

 Unless changed by this agreement, all of the terms of the note or
 assumption agreement or the instruments that secure them, remain
 unchanged.

 Upon default in the payment of any one of the above installments or
 failure to comply with any of the conditions and agreements contained in
 the above-described note or assumption agreement or the instruments
 securing it, the Lender, at its option may declare the entire debt
 immediately due and payable and may take any other action authorized to
 remedy the default.


                                                         Date
                            Borrower

                                                        Date
                            Borrower
              Case 6:19-cv-01235-EFM-KGG Document 1-4 Filed 09/06/19 Page 1 of 4




       Form RD 3550-12                                 United States Department of Agriculture                                     Form Approved
       (Rev. 05d2)                                              Rural Housing Service                                            OMB No. 0575-0172

                                                                                                                             Account # 8 0 5 6 6 3 4 3

                                                    SUBSIDY REPAYMENT AGREEMENT


      Only one agreement should be executed by the subject borrower for the subject property. The agreement is
      completed at the closing of the first Agency loan to the borrower regardless of whether or not they qualify for
      payment assistance at that time.


       1.As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in
       accordance with a loan under section 502 of the Housing Act of 1949 is repayable to the Government upon
       the disposition or nonoccupancy of the security property. Deferred mortgage payments are included as
       subsidy under this agreement.


      2. When the borrower transfers title or fails to occupy the home, recapture is due. This includes, but is not
      limited to, events of foreclosure and deeds in lieu of foreclosure. It the borrower refinances or otherwise
      pays in full without transfer of title and continues to occupy the property, the amount of recapture will be
      calculated, but payment of recapture can be deferred, interest free, until the property is subsequently sold or
      vacated. If deferred, the Government mortgage can be subordinated but will not be released nor the
      promissory note satisfied until Government is paid in full. In situations where deferral of recapture is art
      option, recapture will be discounted 25% if paid in full at time of settlement or in a timely manner after
      Agency notification to the borrower that recapture is due.
       3. Amount or Recapture Due


       a. Except as provided in paragraph 4, the amount of recapture due is the LESSER of either the amount of
          subsidy received, or the Portion of Value Appreciation subject to recapture as calculated under this
          paragraph.


       b. The Portion of Value Appreciation subject to recapture is calculated as follows;


                   Current market value (see paragraph 3(c))

                   LESS


                   Original amount of prior liens and subordinate affordable housing products (see paragraph 3(d)),

                   Balance to be paid off on RHS loans (see paragraph 3(e)),

                  Reasonable settlement costs (see paragraph 3(0),
                                                                                                                            EXHIBIT


                                                                                                                                 D


According to the Paperwork Reduction Act 01 1995, no person are required to respond to a collection of information unless It display a valid OW control number, The valid
OMB control number for this Information collection Is 0575,0172, The time required to complete this information collection Is estimated to average 5 minutes per response,
Including the time for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information,
     Case 6:19-cv-01235-EFM-KGG Document 1-4 Filed 09/06/19 Page 2 of 4




             Principal reduction at note rate (see paragraph 3 (g)),

             Original equity (see paragraph 3 (h)), and


             Capital improvements (see paragraph 3(1)).

             EQUALS

             Value appreciation (If this is a positive value, continue, If this is a negative value or "SO", there is no
             recapture due.)

             TIMES

             Percentage of outstanding balance of open loans, if applicable (see paragraph 3(j)),

             Recapture percentage (see paragraph 3(k)), and

             Return on borrower's original equity (see paragraph 3(1)).

             EQUALS

             Portion of value Appreciation subject to recapture.



c.    Current market value is the market value of the property at the time of the loan pay off; and is
      determined by an appraisal meeting Agency standards or an arm's length sales contract provided by
      the borrower upon Agency request.

d.    The original amount of prior liens and subordinate affordable housing products is the total of all
      liens against the property at the time the loan is approved.
e.    The balance to be paid off on RHS loans is the unpaid balance at the time of loan payoff, including
      principal, interest, fees, negative escrow, and protective advances.

f.     Reasonable settlement cost are those which are currently reasonable and customary in the area,
       and documented by a good faith estimate by the lender or an estimate provided by the closing agent.

g.     Principal reduction at note rate is the amount of RHS loan principal paid by the borrower to date.
       This does not include principal payments that are attributed to the payment assistance subsidy.

h.     Original equity is the market value of the property LESS prior liens, subordinate affordable housing
       products and Rural Housing Single Family Housing loans when the original RHS loan was made. Market
       value at the time of loan approval generally is the LESSER of the: (1) sales price,
       construction/rehabilitation cost, or total of these costs, whichever is applicable; OR (2) appraised
       value at the time of loan approval. For Self-Help loans, the market value is the appraised value as
       determined at the time of loan approval/obligation, which is subject to completion per plans and
       specifications. If the house is not ultimately finished under the Self-Help program, an amended
       agreement using the market value definition in this paragraph must be used. If the applicant owns the
       building site free and clear, or if an existing non-Agency debt on the site without a dwelling will not be
       refinanced with Agency funds, the market value at the time of loan approval will be the lower of the
       appraised value or the construction cost plus the value of the site.
            Case 6:19-cv-01235-EFM-KGG Document 1-4 Filed 09/06/19 Page 3 of 4


el   I




          Market value at the time of original loan approval for the property located at:

          734 S Jordan Ave

           Liberal, KS          67901-4022                                     139,000.00

          LESS prior liens                                                                        Held by
                                                                      $' '                        Held by

          LESS subordinate affordable housing products                           4,000.00 Held by Federal Home Loan Bank
                                                                                                  Held by

          LESS Rural Development Single Family Housing Loans $                 114,221.84
          EQUALS original equity (If negative number, use "01')       $         20,778.16 '


          DIVIDE original equity by market value for
          percentage of original equity                                        14.9483 %

          Capital improvements are additions made to the property after the original RHS loan was made that add
          value above and beyond repairs necessary to maintain the property and keep it in good condition. The
          value of a capital improvement is determined by an appraisal, either obtained by the Agency or provided
          by the borrower upon Agency request, based on the change in the property's value attributable to
          the improvement. The cost of making the improvement will not be considered when making assessment.

          Percentage of outstanding balance of open loans applies if all loans are not subject to recapture, or if all
          loans subject to recapture are not being paid in full. To calculate the percentage of outstanding balance of
          open loans subject to recapture, divided the balance of RHS loans subject to recapture that are being paid
          by the balance of all open loans. Multiply the result by 100 to determine the percentage of the outstanding
          balance of open loans being paid.

          Recapture percentage is determined by the number of months the oldest loan subject to recapture has
          been outstanding and the average subsidized interest rate paid over the years. For example, in the chart
          below, if the oldest loan subject to recapture has been outstanding for 70 months and the average interest
          rate paid is 2.5%, the recapture percentage is .50,



         months                                   Average interest rate paid
         loan                              1.1      1.1       3.1        4.1     5.1        6.1
         outstanding              1%       2%       3%        4%         5%      6%                  >7%
                                                                                            7%
           0 - 59                 .50      .50      .50       .50        .44     ,32        .22      .11
          60- 119                 .50      .50      .50       .49        .42     .31        .21      .11
         120 - 179                .50      .50      .50       .48        .40     .30        .20      .10
         180 - 239                .50      .50      .49       .42        .36     .26        .18      .09
         240 - 299                .50      .50      .46       .38        .33     .24        .17      .09
         300 - 359                .50      .45      .40       .34        .29     .21        .14      .09
         360 & up                 .47      .40      .36       .31        .26     .19        .13      .09
        Case 6:19-cv-01235-EFM-KGG Document 1-4 Filed 09/06/19 Page 4 of 4



                                                                                                                         -




        1. Return on borrower's equity is the difference between 100 percent and the percentage of borrower's original
           equity.

4. Foreclosure and Deed in Lieu. In case of foreclosure or deed- in-lieu of foreclosure (voluntary conveyance)
to the Government, the amount of recapture due shall equal the total amount of subsidy received. Such amount
will be recoverable from the security property only, not as a personal liability of the borrower.

5. The Direct Single Family Housing Loan Program is administered under regulations at 7 C.F.R. part
3550. This agreement is subject to those regulations as well as any future amendments and successor regulations
not inconsistent with this agreement.


Borrower agrees to pay recapture in accordance with this agreement.


Borro                                                                          Date
                                                                                      01-14-2014
Joseph Best
Borrower                                                                       Date    01-14-201.4

Melissa        est
